Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 07/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15, 16, 21, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022. 
In the interest of compact prosecution, the restriction/requirement of 05/10/2022 is withdrawn and all claims are examined on the merits in the present Office Action.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-III as set forth in the Office action mailed on 05/20/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825. The sequence listing for each of SEQ ID NO: 5, 11, and 17 recited in the claims and disclosed in the Table 1 of the specification is empty.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Objections
Claims 4,8,13,15,19-22 and 31-38 are objected because of the following informalities: The sequence listing for the three light chain CDR2 sequences (SEQ ID NOs: 5, 11, and 17) recited in Claim 4 is empty (000). 
Claim 23 is objected to because of the following informalities:  Claim 23, part (c) recites the abbreviations “SDC” and “PNH”, which are not defined in the specification; thus it is unclear what the abbreviations stand for. 
Claim 27 is objected to because of the following informalities: Claim 27 is missing the word “is” between “protein” and “an” on line 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that drug delivery by carrier red blood cells (RBCs) enhances the pharmacokinetics and, in some cases, the pharmacodynamics of the loaded agents (see Background of the Invention). To this end, Applicant developed several scFv antibodies reactive against Wrb and Rh17 red blood cell antigens (Band 3 and RhCE, respectively) (see Examples 1 and 2, and Tables 2 and 5) as well as fusion proteins comprising the anti-RBC antibodies and thrombomodulin (TM) (see Example 6).
It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen- binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen- binding site, it is the combination of both the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, claim 16 recites a plasmid encoding the claimed antibody or fragment thereof defined by only a single variable domain (VH or VL) without further limitation on the remaining structure of the antibody. Moreover, while the specification teaches the development of several anti-RHCE antibody clones, there is no data provided showing that the VH and VL chains from each of the anti-RHCE antibody clones can be mixed and matched with each other without substantially impacting the ability of the resulting antibody to bind an epitope on an erythrocyte as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans could not readily determine which nucleic acid sequences encoding VL and VH chains of different anti-RHCE antibody clones can be mixed and matched such that binding affinity for an epitope on an erythrocyte is maintained. 
Therefore, the claimed genus of plasmids encoding an anti-RHCE antibody or fragment thereof lacks adequate written description because there does not appear to be any correlation between the structure of the claimed plasmids except for those which encode both the VH and VL chain of an anti-RHCE antibody and that when combined specifically binds to an epitope on an erythrocyte. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of plasmids encoding an anti-RHCE antibody or fragment thereof at the time the instant application was filed.

Enablement
Claims 16, 23, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a method for delivering an agent using red blood cells (RBCs), preventing or reducing coagulation, treating or preventing one of the diseases/disorders recited in part (c) of claim 23, and prolonging circulation of an agent, comprising administering a composition comprising one of the anti-RHCE antibodies of the claimed invention. 
The specification teaches that drug delivery by carrier red blood cells (RBCs) enhances the pharmacokinetics and, in some cases, the pharmacodynamics of the loaded agents (see Background of the Invention). To this end, Applicant developed several scFv antibodies reactive against Wrb and Rh17 red blood cell antigens (Band 3 and RhCE, respectively) (see Examples 1 and 2, and Tables 2 and 5) as well as fusion proteins comprising the anti-RBC antibodies and thrombomodulin (TM) (see Example 6). It was shown the that the hTM/scFv fusion proteins demonstrated activated protein C (APC) generative capacity similar to soluble TM in the presence of human protein C and thrombin, and significantly reduced fibrin deposition in response to TNF-alpha activation in a microfluidic model of microvascular inflammatory thrombosis (see Example 5). Further, coupling TM to either epitope resulted in efficacious RBC drug carriers as measured by enzymatic activity and in a humanized microfluidic model of inflammatory thrombosis (see Example 6). 
There is no evidence provided in the specification that administration of a composition comprising one of the claimed anti-RHCE antibodies alone can be used to 1) deliver an agent using RBCs, 2) prevent or reduce coagulation, 3) treat or prevent any disease or disorder in a subject, or 4) prolong circulation of a pharmacological, therapeutic, prophylactic, imaging or diagnostic agent commensurate in scope of claim 23. The claimed anti-RHCE antibody must be part of a fusion protein comprising some agent in order to effectively carry out any of the functions presently recited in the claim. For example, the anti-RHCE antibody must be fused to a therapeutic or pharmacological agent known to treat a given disease or disorder recited in parts (b) and (c) of claim 23. Thus, artisans would not reasonably expect any of the claimed anti-RHCE antibodies alone to be capable of carrying out the functions recited in claim 23 unless it is part of a fusion protein comprising the antibody and some agent (e.g. imaging or therapeutic agent). 
Thrombomodulin binds to thrombin leading to the production of activated protein C (APC), a potent anticoagulant that degrades FVa and FVIIIa. APC subsequently binds to protein S. The APC-protein S complex dampens not only coagulation, by inactivating FVa and FVIIIa, but also inflammation, by inhibiting the production of inflammatory cytokines and the transduction of nuclear-factor- (NF-)κB signaling in monocytes. Furthermore, APC suppresses LPS-induced increases in the pulmonary accumulation of leukocytes and in vascular permeability (Okamoto, see entire document, in particular, Section 2: “Crosstalk between Inflammation and Coagulation). (Okamoto, Takayuki et al. Critical care research and practice vol. 2012 (2012): 614545. doi:10.1155/2012/614545). Thus, fusion proteins comprising an anti-RHCE antibody and thrombomodulin may be therapeutically beneficial in conditions directly or indirectly affected by the activity of thrombomodulin, other conditions not impacted by the activity of thrombomodulin would not show any receive any beneficial therapeutic effect. Sepsis is a highly heterogeneous syndrome with variable etiology and pathophysiology. Thus, a specific therapy may benefit some, but not all, patients with sepsis. Although recombinant human thrombomodulin has anti-inflammatory and anticoagulation activities and has been suggested as an adjunct therapy for patients with sepsis, particularly those with sepsis-induced coagulopathy, a multicenter observational study revealed that thrombomodulin was associated with a lower 28-day and in-hospital mortality rate only in sepsis patients having severe coagulopathy with high FDP and D-dimer levels and severe organ dysfunction, but not in sepsis patients with moderate coagulopathy or no coagulopathy at all (Kudo, see entire document, in particular, Abstract and Background) (Kudo, Daisuke, et al. Critical Care 25.1 (2021): 1-11). Further, given that thrombomodulin as anticoagulant properties, artisans would not reasonably expect thrombomodulin to be either be safe or effective in treating a bleeding disorder such as hemophilia. Therefore, fusion proteins comprising the claimed anti-RHCE antibodies and thrombomodulin may not be therapeutically beneficial in the treatment of every disease or disorder in a subject recited in claim 23, and, in some cases, can lead to adverse effects. Although artisans are adept at identifying patients belonging to clinically identified conditions and disorders, artisans would reasonably need to engage in additional unpredictable basic science research and experimentation to identify the full scope of patient populations which would reasonably receive benefit, and thus be treated, by the fusion proteins of the claimed methods.     
Further, it should be noted that the term ‘prevent’ recited in claim 23 generally implies stopping something from happening or existing in 100% of subjects. Absent of evidence to the contrary provided in either the prior art or the working examples of the specification, artisans would not reasonably expect the anti-RHCE antibodies or fusion proteins thereof comprising a therapeutic agent to prevent coagulation or any disease/disorder recited in part (c) of claim 23 in 100% of subjects that are administered the antibodies or fusion proteins thereof. 
Lastly, claim 16 recites a plasmid encoding the claimed anti-RHCE antibody comprising a VH chain is encoded by SEQ ID NOs: 25, 27, or 29 or a VL chain is encoded by SEQ ID NOs: 26, 28, or 30, or a sequence sharing at least 70% identity with one of the aforementioned sequences. Thus, the plasmid encodes an antibody or fragment thereof comprising only a single domain (a VH domain or VL domain). As stated earlier, the prior art teaches that, in order to bind antigen, a conventional antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and both the heavy and light chain domains contribute to the antigen-binding site. Thus, a single domain of a conventional antibody is not reasonably expected to be capable of binding to antigen. Consequently, a plasmid comprising a nucleic acid sequence encoding only a single domain (VH or VL) of a conventional antibody encodes an antibody that is not expected to be able to bind to antigen.  Further, although the specification teaches the development of several anti-RHCE antibody clones, there is no data provided showing that the VH and VL chains from each of the anti-RHCE antibody clones can be mixed and matched with each other without substantially impacting the ability of the resulting antibody to bind an epitope on an erythrocyte. As such, a plasmid comprising a nucleic acid sequence encoding a VH chain and a VL chain from different anti-RHCE antibody clones will encode an antibody that is not reasonably expected to specifically bind to an epitope on an erythrocyte.  
Therefore, the specification is not enabled for administering the claimed anti-RHCE antibodies alone to carry out the functions recited in claim 23 unless the antibodies are bound to some agent (e.g. a therapeutic or imaging agent). Further, fusion proteins comprising one of the claimed anti-RHCE antibodies and thrombomodulin is not reasonably expected to 1) treat any disease or disorder that is not impacted by the activity of thrombomodulin or 2) prevent any disease or disorder recited in the claims absent of evidence to the contrary provided in either the prior art or specification. Further, an anti-RHCE antibody or fragment thereof comprising only a single variable domain (VH or VL) is not reasonably expected to bind to antigen. Thus, a plasmid encoding an antibody or fragment thereof comprising a single VH or VL domain encoded by one of the recited nucleic acid sequences encodes an antibody not capable of binding to antigen. Lastly, absent of evidence to the contrary provided in the specification, random mixing and matching of variable heavy/light chains from the anti-RHCE antibody clones disclosed does not guarantee that the resultant antibody is capable of binding to the specific epitope on an erythrocyte.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the fusion protein" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23 recites the phrase "such as", which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Conclusion
No claims are allowable. Claim 8 is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644